
	
		I
		111th CONGRESS
		1st Session
		H. R. 457
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Wittman
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restore the
		  obligation of the Secretary of the Treasury to invest the balance of the
		  Highway Trust Fund in interest-bearing obligations of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Highway Investment Act of
			 2009.
		2.Restoration of
			 requirement to invest balance of Highway Trust Fund in interest bearing
			 obligations of the United StatesParagraph (1) of section 9503(f) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following:
			 Subparagraph (B) shall not apply to periods after the date of the
			 enactment of this sentence.
		
